





Exhibit 10.9
IHS Markit Ltd.
EQUITY RETIREMENT POLICY
Effective December 12, 2019
1.
PURPOSE



This IHS Markit Ltd. Equity Retirement Policy (as amended from time to time, the
“Policy”), which hereby amends and restates the IHS Markit Executive Retirement
Policy, provides special benefits for Eligible Employees (as defined below) of
IHS Markit Ltd. or any member of the Affiliated Group upon his or her
termination of service due to Retirement (as defined below) in an effort to
ensure efficient and effective departure and succession planning, encourage
promotional opportunities and set clear expectations with regard to remuneration
upon the departure of Eligible Employees.
This Policy shall not change, amend or alter an Eligible Employee’s right to
receive earned but unpaid base salary or any other amounts accrued or owing to
the Eligible Employee as a result of the Eligible Employee’s termination of
service under or in accordance with any employment agreement, applicable
employee benefit plans, or other policies and programs, including retirement
plans or retirement programs, or applicable law.
2.
ELIGIBILITY



All active salaried full-time employees who voluntarily terminate their service
with the Company (and, as applicable, members of the Affiliated Group) and
qualify for Retirement (as defined below) shall be eligible for the benefits
provided in the Policy (collectively, “Eligible Employees”).
3.
RETIREMENT



An Eligible Employee shall be eligible to receive the benefits provided under
this Policy provided that (i) the Eligible Employee terminates his or her
service with the Company and, as applicable, members of the Affiliated Group on
or after his or her attainment of (x) age sixty (60) and (y) twenty (20) years
of service with the Company or any member of the Affiliated Group (either with
one member or in total amongst multiple members of the Affiliated Group), based
on the Eligible Employee’s Original Hire Date; and (ii) the Eligible Employee
provides to the Company or the appropriate member of the Affiliated Group at
least twelve (12) months prior written notice of the Eligible Employee’s intent
to retire, which notice requirement the Company may waive in whole or in part (a
“Retirement”).
4.
RETIREMENT BENEFITS



If an Eligible Employee experiences a Retirement, as defined in Section 3 above,
such Eligible Employee shall receive the following benefits, subject to the
terms and conditions of the Policy, including the Eligible Employee’s execution
of a release of claims as provided in Section 5 hereof.
(a)
Any unvested options, restricted share units and other time-based equity awards
granted on or after December 12, 2019 and granted at least twelve (12) months
prior to the Termination Date and held by the Eligible Employee shall fully
vest. Each vested option will remain exercisable for the earlier of ninety (90)
days following the Termination Date or the expiration date of such option.

(b)
Any unvested performance-based equity awards, other than the performance-based
equity awards that are subject to an additional time-based vesting period (the
“Performance and Time-Based Awards”), granted on or after December 12, 2019 and
granted at least twelve (12) months prior to the Termination Date and held by
the Eligible Employee shall continue to vest, based on IHS Markit’s actual
achievement of the applicable performance objectives for the full performance
period.

(c)
Any unvested Performance and Time-Based Awards granted on or after December 12,
2019 and






--------------------------------------------------------------------------------





granted at least twelve (12) months prior to the Termination Date and held by
the Eligible Employee shall vest, based on target level of performance, if the
Termination Date occurs prior to the completion of the applicable performance
period, or based on IHS Markit’s actual achievement of the applicable
performance objectives for the full performance period, if the Termination Date
occurs after the completion of such performance period.


The terms and conditions of such equity incentive awards shall otherwise
continue to be subject to the terms and conditions of the relevant plan and the
applicable award agreements, and will be subject to local taxation requirements.
5.
RELEASE AND TIMING OF BENEFITS

  
Any benefit that the Eligible Employee is eligible to receive under Section 4
will be contingent on the Eligible Employee’s execution of a release of claims
in a form reasonably acceptable to the Company within forty-five (45) days of
the Eligible Employee’s Termination Date and non-revocation of such release (the
“Release”). If the Eligible Employee fails to execute the Release within such
forty-five (45) day period, or if the Eligible Employee revokes the Release
within seven (7) days following the execution of the Release, the Eligible
Employee will not be eligible to receive any benefit pursuant to this Policy,
including any benefit under Section 4. If the Eligible Employee executes the
Release within such forty-five (45) day period and does not revoke the Release
within seven (7) days following the execution of the Release, then the
applicable vesting benefits set forth in Sections 4(a) and 4(c) shall occur on
or before the sixty-fifth (65th) day following the Termination Date. The
benefits provided under Section 4 are in lieu of any termination benefits
governing such equity incentive awards which would otherwise be provided under
any standard severance plan, policy or program maintained by the Company or any
member of the Affiliated Group or under applicable law.
6.
RESTRICTIVE COVENANTS



The Eligible Employee’s entitlement to any of the benefits in Section 4 is
contingent upon the Eligible Employee’s continued adherence to any restrictive
covenants contained in any employment, restrictive covenant or similar agreement
between Eligible Employee and the Company or any member of the Affiliated Group,
including, but not limited to, post-termination obligations concerning
non-competition, non-solicitation, confidentiality, non-disparagement,
assignment of inventions, other intellectual property or other restrictive
covenants. Subject to Section 7 and applicable law, the Eligible Employee’s
breach of any non-competition, non-solicitation, confidentiality,
non-disparagement, assignment of inventions, other intellectual property or
other restrictive covenant, in addition to whatever other equitable relief or
monetary damages that the Company or any member of the Affiliated Group may be
entitled to, shall result in automatic rescission, forfeiture, cancellation or
return of any common shares of the Company (whether or not vested) and any
amounts or benefits arising from this Policy held by the Eligible Employee. For
the avoidance of doubt, this Section 6 expressly permits the Company to recoup
or clawback the value of any compensation that the Eligible Employee receive
under this Policy, should the Eligible Employee breach any restrictive
covenants.
7.
Whistleblower Protection; Defend Trade Secrets Act



(a)
Nothing in this Policy or otherwise limits an Eligible Employee’s ability to
communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any applicable law or privilege to the
Securities and Exchange Commission (the “SEC”), any other federal, state or
local governmental agency or commission (“Government Agency”) or self-regulatory
organization regarding possible legal violations, without disclosure to the
Company. The Company may not retaliate against an Eligible Employee for any of
these activities, and nothing in this Policy requires an Eligible Employee to
waive any monetary award or other payment that the Eligible Employee might
become entitled to from the SEC or any other Government Agency or
self-regulatory organization.

(b)
Further, nothing in this Policy precludes an Eligible Employee from filing a
charge of discrimination with the Equal Employment Opportunity Commission or a
like charge or complaint with a state or






--------------------------------------------------------------------------------





local fair employment practice agency. However, once this Policy becomes
effective, an Eligible Employee may not receive a monetary award or any other
form of personal relief from the Company in connection with any such charge or
complaint that the Eligible Employee filed or is filed on their behalf.
(c)
Pursuant to the Defend Trade Secrets Act of 2016, the parties hereto acknowledge
and agree that an Eligible Employee shall not have criminal or civil liability
under any federal or state trade secret law for the disclosure of a trade secret
that (i) is made (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition and without limiting the
preceding sentence, if an Eligible Employee files a lawsuit for retaliation by
the Company for reporting a suspected violation of law as contemplated by the
preceding sentence, the Eligible Employee may disclose the relevant trade secret
to their attorney and may use such trade secret in the ensuing court proceeding,
if the Eligible Employee (X) files any document containing such trade secret
under seal and (Y) does not disclose such trade secret, except pursuant to court
order.



8.
DEFINITIONS



(a)
“Affiliated Group” means IHS Markit Ltd. and any corporation, partnership, joint
venture, limited liability company or other entity in which IHS Markit Ltd. has
a 50% or greater direct or indirect interest.

(b)
“Code” means the Internal Revenue Code of 1986, as amended.

(c)
“Company” means IHS Markit Ltd. and any successor or assign of IHS Markit Ltd.
pursuant to Section 9 hereof.

(d)
“Original Hire Date” means the date an individual was first hired by, or
provided services to, the Company or a member of the Affiliated Group.

(e)
“Termination Date” means the effective date of the Eligible Employee’s
Retirement as described in Section 3.



9.
SUCCESSORS AND ASSIGNS



The Policy shall be binding upon the Company and its successors and assigns,
including any corporation, person or other entity which may acquire all or
substantially all of the business or assets of the Company or any other
corporation with or into which the Company is consolidated or merged or
otherwise.
10.
MISCELLANEOUS



(a)
Amendment and Termination. The Company reserves the right to amend or terminate
this Policy at any time.

(b)
Governing Law. This Policy shall be governed by and construed in accordance with
the laws of the State of New York, without reference to principles of conflict
of laws.

(c)
Severability; Captions. In the event that any provision of this Policy is
determined to be invalid or unenforceable, in whole or in part, the remaining
provisions of this Policy will be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law. The captions in this
Policy are inserted for convenience of reference, constitute no part of the
Policy and will have no force or effect.

(d)
Tax Withholding. The Company may withhold from any amounts payable under the
Policy, including payment in cash or common shares upon the vesting of equity
incentive awards, such federal, state or local taxes (including, but not limited
to, any social security contributions) as shall be required to be withheld
pursuant to any applicable law or regulation.

(e)
No Right to Continued Service. Nothing in the Policy shall confer upon any
Eligible Employee any right to continued employment for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company, any member of the Affiliated Group or the Eligible






--------------------------------------------------------------------------------





Employee, which rights are hereby expressly reserved by each, to terminate the
Eligible Employee’s employment at any time and for any reason, with or without
cause (as defined in the Eligible Employee’s employment or similar agreement, or
if there is no such agreement or definition, as defined in the Company’s 2014
Equity Incentive Award Plan).
(f)
Coordination with Certain Employment Agreements Terms. If an Eligible Employee’s
employment agreement provides for certain benefits upon retirement (“Employment
Agreement Retirement Benefits”), and there is a conflict between the Employment
Agreement Retirement Benefits provided under the employment agreement and the
benefits provided under this Policy, the terms of the employment agreement shall
govern and determine the benefits provided to the Eligible Employee upon
Retirement and, for the avoidance of doubt, the Eligible Employee will not be
eligible to receive the conflicting benefits provided under this Policy.



11.
SECTION 409A



(a)
Interpretation. The Company intends that that payments and benefits under this
Policy will either comply with or be exempt from Section 409A of the Code and
the regulations and guidance promulgated thereunder (collectively “Section
409A”) and, accordingly, to the maximum extent permitted, this Policy and the
benefits provided hereunder shall be interpreted to be exempt from Section 409A
or in compliance therewith, as applicable. To the extent that an amount payable
hereunder begins in one calendar year and ends in the next calendar year, the
date of payment shall be made within the time frame provided hereunder but in
the second of such calendar years.

(b)
Payments for Reimbursements, In-Kind Benefits. All reimbursements for costs and
expenses under the Policy, if any, shall be paid to the Eligible Employee no
later than the end of the calendar year following the calendar year in which the
Eligible Employee incurs such expense. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit and (ii) the
amount of expenses eligible for reimbursements or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year.






